DETAILED ACTION
	Claims 1-10 have been considered for examination. 
Claim Objections
Claim 3 is objected to because of the following informalities: “the at least one button” lacks proper antecedent basis.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the motorizer” lacks proper antecedent basis.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the at least one rod” lacks proper antecedent basis.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the at least one rod” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 5 and 6 claim “the at least one rod.”  However, a rod is not described in applicant’s specification or drawings. Please clarify. Also, note Claims 5 and 6 are objected to above for lack of antecedent basis for “the at least one rod.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dominy et al. (US Patent 8,390,997).
In re Claim 1, Dominy discloses a laptop screen elevator able to adjust a distance between a laptop-chassis 11 and a screen- assembly 13, the laptop screen elevator comprising: at least one cantilever 24; at least one screen-mount 21 able to rigidly affix to the screen-assembly, the at least one screen-mount comprising a slot (See Figure 2), the slot being dimensioned such that the at least one cantilever may slide within the slot; at least one hinge 25 pivotably connecting the at least one cantilever to the laptop- chassis.
In re Claim 3, Dominy discloses a button 29 wherein the button is spring-loaded and/or biased to pivot in and out of a toothed gear 22 as the screen assembly 13 is raised or lowered. 
In re Claim 9, Dominy discloses wherein each of the at least one hinge 25, the at least one cantilever 24, and the at least one screen-mount 21 further contain cavities able to contain wires 19 passing from the laptop-chassis to the screen-mount.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominy et al. (US Patent 8,390,997) taken alone.
In re Claim 2, Dominy discloses the limitations as noted above, but does not explicitly disclose a toothed rack on the cantilever and buttons on the screen mount. However, this is because Dominy discloses the opposite arrangement, wherein the screen mount 21 comprises a toothed rack 22 and the cantilever 24 comprises at least one button 29. It has been held that simply reversing parts that are otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art at a time just before the effective filing date. See MPEP § 2144 (VI)(A).  
In re Claim 10, Dominy discloses a laptop screen elevator able to adjust a distance between a laptop-chassis 11 and a screen- assembly 13, the laptop screen elevator comprising: a cantilever 24; a screen-mount 21 able to rigidly affix to the screen-assembly, the screen-mount comprising a slot (See Figure 2), the slot being dimensioned such that the cantilever may slide within the slot; a hinge 25 pivotably connecting the cantilever to the laptop-chassis; and two buttons 29 disposed within the screen-mount 21. 
Dominy does not explicitly disclose wherein each button being able to engage with the cantilever in a resting position, and disengage with the cantilever when pressed into the at least one screen-mount. However, this is because Dominy discloses the opposite arrangement, wherein a toothed rack 22 is disposed on the screen mount and the button 29 is a part of the cantilever 24. It has been held that simply reversing parts that are otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art at a time just before the effective filing date. See MPEP § 2144 (VI)(A).  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominy et al. (US Patent 8,390,997) in view of Hirasawa et al. (US Publication 2008/0174943). 
In re Claims 4 and 5, Dominy discloses the limitations as noted above, but does not explicitly disclose a motor. However, providing such was not new in the art. For example, Hirasawa discloses a motor (paragraph 0069) able to either elevate or de-elevate a screen mount relative to a hinge H1 by translating a cantilever 300 within a slot; and an activator (paragraph 0069, “control commands” controlled by CPU, paragraph 0052). Hirasawa also discloses a linkage (See Figure 7 and associated description).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a motor-controlled elevation mechanism, like that disclosed in Hirasawa, with the apparatus as otherwise disclosed in Dominy. The addition of a motor would automate the elevating and de-elevating of the screen mount.  
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominy et al. (US Patent 8,390,997) in view of Iredale (US Publication 2002/0044411).
In re Claims 6-8, Dominy discloses the limitations as noted above, but does not explicitly disclose telescoping members. However, providing such was not new in the art. For example, Iredale discloses wherein at least one cantilever 120 comprises at least one telescoping member 120a connecting the at least one screen-mount 64 to the at least one cantilever, such that at least one rod 104 and the at least one telescoping member, together may telescope within the at least one cantilever. Iredale also discloses wherein the at least one cantilever 120 comprises a first-cantilever and a second-cantilever (i.e. left and right sides, See Figure 1), such that the screen-assembly is disposed between the first-cantilever and the second-cantilever.  Iredale also discloses wherein each of the at least one screen mount comprises a releasable claw 78 able to clamp upon the screen-assembly.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a dual telescoping members, like that disclosed in Iredale, with the apparatus as otherwise disclosed in Dominy. The addition of telescoping members would add better support the to the screen as well as provide for another way to ergonomically elevate and de-elevate the screen for use.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841